                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                         5:20-CV-00066-MR

MICHAEL ODELL FAIR,         )
                            )
         Plaintiff,         )
                            )
vs.                         )
                            )                     ORDER
                            )
                            )
JASON MUNDAY,               )
                            )
         Defendant.         )
___________________________ )

      THIS MATTER is before the Court on review of this docket in this

matter.

      Plaintiff Michael Odell Fair (“Plaintiff”) filed a pro se civil action on May

14, 2020 pursuant to 42 U.S.C. § 1983. [Doc. 1]. After granting Plaintiff in

forma pauperis status, the Court conducted initial review of Plaintiff’s

Complaint pursuant to 28 U.S.C. § 1915(e)(2). The Court found that Plaintiff

failed to state a claim upon which relief can be granted and allowed Plaintiff

thirty (30) days from September 2, 2020 to amend his Complaint in

accordance with the terms of the Court’s Order. [Doc. 8]. The Court advised

Plaintiff that if he failed to timely file an amended Complaint, this action would

be dismissed without prejudice and without further notice to Plaintiff. [Id. at



          Case 5:20-cv-00066-MR Document 9 Filed 10/23/20 Page 1 of 2
8].

      More than 30 days have passed, and Plaintiff has not filed an amended

complaint. The Court will, therefore, dismiss this action without prejudice.

                                   ORDER

      IT IS, THEREFORE, ORDERED that Plaintiff’s Complaint [Doc. 1] is

dismissed without prejudice.

      The Clerk is instructed to terminate this action.

      IT IS SO ORDERED.
                                   Signed: October 23, 2020




                                       2

        Case 5:20-cv-00066-MR Document 9 Filed 10/23/20 Page 2 of 2
